DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see REMARKS, filed 26 JANUARY 2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 
Applicant's arguments filed 26 JANAURY 2021 have been fully considered but they are not persuasive. 
In the REMARKS filed on 26 JANAURY 2021, Applicant asserts that the applied reference to WEITZ does not anticipated the claimed invention.  
In particular, the Applicant asserts that the cited pages on pages 25 and 26 do not teach the limitation of ‘wherein the heights of the continuous and dispersed phase channels range from 15 m to 30 m.’  Applicant asserts that these passages discloses potential diameters, not the height.  The Examiner respectfully disagrees.  In the disclosure of WEITZ, page 25 line 5-20 and page 26 line 16-22, ‘In cross-section, the channels may be rectangular’… ‘A "channel," as used herein, means a feature on or in an article (substrate) that at least partially directs flow of a fluid. The channel can have any cross-sectional shape (circular, oval, triangular, irregular, square or rectangular, or the like) and can be covered or uncovered.’  While the channel could be circular and the height would inherently be the diameter, in a case where the shape of the channel has a cross-sectional shape that is rectangular, there is inherently an x, y, and z plane as well as a length, 
Using the broadest reasonable interpretation of what a rectangle is, in three dimensions, a rectangular cross section can have a height and width be the same and length be longest measured side.   The WEITZ reference, on page 26, goes on to teach a potential range of what the aspect ratio is and could be within the scope of the invention.  On page 26, line 16-29, WEITZ discloses the channel maybe of any size and further defines the largest dimensions perpendicular to the flow is listed.  The Examiner interprets this language to be that if the flow of fluid is flow in and x-direction/plane (↔), the largest dimension perpendicular to the flow would be in the y-plane (↕), which is considered to be the height in a rectangular channel.  The channel dimensions and aspect ratio control fluid transport, e.g., structural characteristics (an elongated indentation) and/or physical or chemical characteristics (hydrophobicity vs. hydrophilicity) or other characteristics that can exert a force ( e.g., a containing force) on a fluid.  In addition, in some cases the dimensions of the channel may be chosen such that fluid is able to freely flow through the article or substrate. The dimensions of the channel may also be chosen, for example, to allow a certain volumetric or linear flow rate of fluid in the channel, page 26 line 23-29.  The bolded language above reads on the newly amended step 3) ‘adjusting the heights of the continuous and dispersed phase channels to those determined optimal in step 2)’. 
In the amendment to the claims filed on 26 JANAURY 2021, Applicant has amended Claim 1 to include the limitation of original Claims 2 and 3.  Applicant has also amended the claim language of Claim 1 that would better define the claimed invention including step of adjust the heights of the continuous and dispersed phase channels.
The pending claims are rejected below.  
Status of Claims
Current pending Claims 1 and 4-11 are pending for consideration.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEITZ, WO 2011/028764 A2, submitted on the Information Disclosure Statement on 26 FEBRUARY 2020; Foreign Patent Documents Cite No. 1. 
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference WEITZ discloses a method for optimizing a formation rate of droplets at a connecting region of a microfluidic flow-focusing device, page 26 line 22-25, page 41 line 3-6, page 42 line 3-14, Figure 2, 6A/B, the microfluidic flow-focusing device wherein the connecting region of the microfluidic flow focusing device comprises a junction , Figure 2, 6A/B, see intersection/connecting region rectangular , page 25 line 18-19, page 26 line 1-4,a continuous phase inlet and adapter are respectively connected perpendicularly to the end of a rectangular, page 25 line 18-19, page 26 line 1-4, dispersed phase channel consisting of a dispersed phase inlet and adapter, Figure 1-3, page 16 line 8-page 17 line 7,  page 26 line 22-29, and wherein the droplets produced in the connecting region which produce desired droplet rates that are optimal for a particular experimental set up, page 26 line 23-29; 3) adjusting the heights of the continuous and dispersed phase channels to those determined optimal in step 2, page 26 line 16-29, page 33 line 1-11, methods of fabrication of channel, so adjustment of heights during fabrication step and technique can be determined and decided, 4) injecting5) applyingwherein the heights of the continuous and dispersed phase channels range from 15 m to 30 m, page 25 line 5-19, page 26 line 16-22, and wherein the width of the dispersed phase channel ranges from 15 m to 30 m, page 10 line 3-7, page 25 line 5-19, page 26 line 16-22.
Additional Disclosures Included are: Claim 4: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, wherein the heights of the continuous and dispersed phase channel are 20 m or 25 m, page 25 line 5-19, page 26 line 16-22.; Claim 5: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, m wherein the width of the dispersed phase channel is 15, 20, 25, or 30 m, respectively, page 25 line 5-19, page 26 line 16-22.; Claim 6: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, wherein the heights of the dispersed phase channel and the continuous phase channel are 25 m, and the width of the dispersed phase channel are 15, 20, 25, or 30 m, respectively, page 25 line 5-19, page 26 line 16-22.; Claim 7: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1. wherein the heights of the continuous and dispersed phase channel are 20 pm, and the width of the dispersed phase channel is 25 m, page 25 line 5-19, page 26 line 16-22.; Claim 8: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, wherein the step 4) is, applying vacuum pressure until the flow regime changes into a continuous co-flow, Claim 11, page 12 line 20-23, page 26 line 22-24.; and Claim 11: disclosed is a device for producing droplets performing the method according to Claim 1, Claim 1, Figure 2, 6A, 6B.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WEITZ, WO 2011/028764 A2, submitted on the Information Disclosure Statement on 26 FEBRUARY 2020; Foreign Patent Documents Cite No. 1.
Regarding Claims 9 and 10
Since WETIZ discloses the fluid may be drawn through the channel using a negative pressure by a vacuum, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the vacuum pressure to be -0.5 bar or -0.19 bar to control the fluid within the channel at the desired rate, page 11 line 6-7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797